ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being
examined under the first inventor to file provisions of the AIA .
Claim Status
	2.	Claims 1-4, 6-11, 13-17 and 19-24 are allowed.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21 and 23, the most relevant prior art is Stadele (EP 1 459 878).
Stadele does not teach and does not suggest a control device that is configured to individually actuate a gluing unit in a manner corresponding to at least one read associated corrugated cardboard sheet individual code as claimed. Stadele discloses marks 17, 18 and a reader 19 to determine a degree of shrinkage of the corresponding webs of material. According to Stadele, printing patterns 43 and readers 70, 73 are used to trigger a lengthwise cutting/grooving unit and cross-cutting unit. Stadele does not disclose that individual codes are used. The marks and printing patterns known from Stadele do not represent information carriers having a useful item of information or establish a connection to a database. Further, Stadele does not disclose that a quantity of glue and/or width of the glue that is to be applied on the at least one web to be glued is variable in an individual manner by a gluing unit as featured in the present invention. 
Regarding claim 22, the most relevant prior art is Stadele (EP 1 459 878) in view of Thomas (US 5,951,817).
As previously discussed above, the marks and printing patterns known of Stadele do not represent information carriers having a useful item of information or establish a connection to a database as featured in the present invention. Neither Stadele nor Thomas discloses to individually actuate a connection device in a manner corresponding to at least one read associated corrugated cardboard sheet individual code as featured in the present invention. 
Regarding claim 24, the most relevant prior art is Stadele (EP 1 459 878) in view of Ben-David (US 2015/0178940).
Stadele and Ben-David et al. as a whole fail to teach and fail to suggest actuating a stack handling device in response to at least one read corrugated cardboard sheet individual code as claimed. Ben-David et al. discloses systems for treating and handling cardboard
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731